 8:20-cv-00493-RGK-PRSE Doc # 17 Filed: 04/22/21 Page 1 of 2 - Page ID # 249




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN JOHN WATT,

                  Petitioner,                            8:20CV493

      vs.
                                                           ORDER
SCOTT R. FRAKES, Director; and
MICHELE WILHELM, Warden;

                  Respondents.


       This matter is before the court on its own motion. On April 21, 2021, the
court received documents from Petitioner captioned “Motion for Summary
Judgment (Reply),” “Designated State Court Records in Support of Motion for
Summary Judgment,” and a “Brief in Support of Motion [for] Summary Judgment
(Reply).” (Filing 16.) The court has docketed and will construe the documents as
Petitioner’s brief and response in opposition to Respondent’s summary judgment
motion (filing 11). To the extent Petitioner may have intended to file a cross-
motion for summary judgment in response to Respondent’s summary judgment
motion, such a filing is not permitted by the court’s prior progression order which
specifically directed Petitioner to “file and serve a brief in opposition to
[Respondent’s] motion for summary judgment” and to “not submit other
documents unless directed to do so by the court.” (Filing 6 at CM/ECF p. 5, ¶ 3.D.)

      IT IS THEREFORE ORDERED that:

       1.    The court will treat Petitioner’s filing received on April 21, 2021
(filing 16) as his brief and response in opposition to Respondent’s motion for
summary judgment.
 8:20-cv-00493-RGK-PRSE Doc # 17 Filed: 04/22/21 Page 2 of 2 - Page ID # 250




       2.    Respondents have until May 21, 2021 to file and serve their reply
brief. In the event that Respondents elect not to file a reply brief, they should
inform the court by filing a notice stating that they will not file a reply brief and
that the motion is therefore fully submitted for decision.

      3.   The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: May 21, 2021: check for
Respondents’ reply brief.

      Dated this 22nd day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
